UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 18-1957


EKOKO K. AVOKI; FRANCISCO AVOKI,

                    Plaintiffs - Appellants,

             v.

CITY OF CHESTER SC; POLICE OF CHESTER SC; PTL. COVINGTON,
Individually; DOE I-XXX,

                    Defendants - Appellees,

             and

UNITED STATES OF AMERICA,

                    Defendant.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Donald C. Coggins, Jr., District Judge; Paige Jones Gossett, Magistrate Judge.
(0:17-cv-01141-DCC-PJG)


Submitted: December 18, 2018                              Decided: December 20, 2018


Before AGEE, THACKER, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Ekoko K. Avoki, Francisco Avoki, Appellants Pro Se. David Allan DeMasters,
DAVIDSON, WREN & PLYLER, PA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Ekoko K. Avoki and Francisco Avoki (Appellants) seek to appeal the district

court’s omnibus text order rejecting their challenges to the magistrate judge’s orders on

several pretrial matters. This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949). The text order that Appellants seek to appeal is neither a final order nor an

appealable interlocutory or collateral order. Accordingly, we dismiss the appeal for lack

of jurisdiction. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                            DISMISSED




                                           3